Case: 21-50960    Document: 00516551568        Page: 1   Date Filed: 11/18/2022




           United States Court of Appeals
                for the Fifth Circuit                            United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                November 18, 2022
                                No. 21-50960
                                                                   Lyle W. Cayce
                                                                        Clerk
   In the Matter of: Jon Christian Amberson

   Jon Christian Amberson; Jon Christian Amberson PC;
   Amberson Natural Resources, LLC,

                                                                 Appellants,

                                    versus

   James Argyle McAllen; El Rucio Land and Cattle
   Company, LLC; San Juanito Land Partnership, Ltd.;
   McAllen Trust Partnership,

                                                                   Appellees.


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 5:20-CV-1193


   Before Jones, Southwick, and Oldham, Circuit Judges.
   Leslie H. Southwick, Circuit Judge:
         A bankruptcy court confirmed an arbitrator’s award. The district
   court affirmed. The compelling of arbitration and the commencement of
   proceedings to confirm the resulting arbitrator’s award had been in state
Case: 21-50960      Document: 00516551568             Page: 2   Date Filed: 11/18/2022




                                       No. 21-50960


   court. Prior to a ruling on confirmation, two of the state-court parties filed
   for bankruptcy, and the case was removed to bankruptcy court. The only
   issue before us is whether a counterclaim raised in state court should have
   been arbitrated. The bankruptcy and federal district courts refused to
   consider that argument, holding that the state court’s order compelling
   arbitration, which had found all claims were subject to arbitration, became
   conclusive under state law when the objecting party did not seek mandamus
   review of that order before the arbitration began.
          We disagree. State law allows vacatur to be sought because arbitrators
   exceeded their powers by resolving a claim not covered by the arbitration
   agreement. Losing on that argument before arbitration does not bar renewing
   it after. A different vacatur provision relied upon by the lower courts is
   confusing, but whatever it means, it does not bar reconsideration of
   arguments about the scope of the arbitration agreement. Thus, the question
   of arbitrability of the contested claim remains open. The record is sufficiently
   clear, though, that we address arbitrability here. We hold that the disputed
   claim was subject to arbitration.
          The lengthy analysis that follows is not fully endorsed by the other
   members of the panel. There are different views as to what parts are
   necessary or even relevant. In a word, perhaps there are too many words.
   Nonetheless, Judge Jones’ separate opinion concurs in the holding regarding
   which vacatur provision applies. The entire panel agrees the arbitration
   award was properly confirmed and we should AFFIRM.
           FACTUAL AND PROCEDURAL BACKGROUND
          The debtor and appellant, Jon Christian Amberson, was and may still
   be a practicing lawyer. His former father-in-law is the appellee, James Argyle
   McAllen, a south Texas rancher. McAllen and related entities own “the
   27,000-plus acre McAllen Ranch . . . once owned by [McAllen’s] great-




                                            2
Case: 21-50960      Document: 00516551568           Page: 3   Date Filed: 11/18/2022




                                     No. 21-50960


   grandfather, for whom the City of McAllen, on the Rio Grande [] near the
   southern tip of Texas, is named.” Forest Oil Corp. v. El Rucio Land & Cattle
   Co., 518 S.W.3d 422, 426 (Tex. 2017). The ranch is part of the 97,000 acres
   the King of Spain granted in 1799 to Jose Manuel Gomez, whom a McAllen
   ancestor later married. Margaret McAllen & Mary Margaret McAllen,
   McAllen Ranch, in 4 New Handbook of Texas 363–64 (1996).
          Forest Oil Corporation had producing oil and gas wells on over 1,500
   acres of the McAllen Ranch for over 30 years; it also operated a processing
   plant on 5.75 acres of the ranch. Forest Oil, 518 S.W.3d at 426. In 2004,
   McAllen discovered that Forest Oil had secretly been burying toxic and
   radioactive waste on his land. That same year, McAllen and three entities he
   controlled brought suit in state court against Forest Oil. The suit was
   successful though protracted, ending in 2017 with an affirmance by the
   Supreme Court of Texas of awards of over $20 million to McAllen and other
   entities against Forest Oil. Id. at 427, 432.
          Beginning in 2004, McAllen employed Amberson’s law firm, Jon
   Christian Amberson, P.C., to represent him in the lawsuit against the
   corporation. Over time, McAllen and the Amberson firm executed three
   attorney engagement agreements. Each had language similar to this: “[a]ny
   fee dispute arising under this agreement and/or the services rendered for”
   McAllen by the law firm would be arbitrated.
          McAllen, individually, and Amberson’s law firm are parties in this
   litigation, but there are others whom we now identify. McAllen is joined as a
   creditor and appellee with El Rucio Land and Cattle Company, LLC; San
   Juanito Partnership, LTD; and McAllen Trust Partnership, all of whom were
   parties to the litigation against Forest Oil. Joining the Amberson law firm as
   appellants are Amberson, individually, and Amberson Natural Resources,




                                           3
Case: 21-50960      Document: 00516551568           Page: 4    Date Filed: 11/18/2022




                                     No. 21-50960


   LLC (“ANR”). We will describe ANR later. Unless there is a need to
   distinguish, we will refer to the parties simply as McAllen and Amberson.
          The district court found that during the years-long Forest Oil
   litigation, Amberson and his firm billed McAllen for a significant number of
   services that were not performed, some ostensibly related to the Forest Oil
   litigation, some not. Amberson also borrowed large sums of money from
   McAllen for litigation expenses that he never repaid.
          A controversy about another matter — referred to as the “Cannon
   Grove” transaction — is at the center of this appeal. McAllen sought to defer
   capital gains taxes through a “Reverse 1031 Exchange,” as allowed by federal
   statute. 26 U.S.C. § 1031. McAllen did not use Amberson to structure the
   transaction. McAllen needed a non-blood relative to serve as an intermediary
   and hold an interest in certain property. Amberson agreed to serve as the
   intermediary, creating ANR specifically for this transaction. The property
   itself was held by an entity called Cannon Grove Investments, LLC.
          McAllen provided ANR with $4,500,000 on March 18, 2009. That
   money was intended to enable ANR to purchase a 90% stake in Cannon Grove
   Investments, with the other 10% to be purchased by a McAllen entity. Later,
   McAllen asked for his money back. Amberson refused, insisting the money
   had been a gift. McAllen responded the money had been a loan, with the
   collateral being ANR’s 90% Cannon Grove interest.
          In January 2015, the Amberson law firm filed suit in Hidalgo County
   District Court to compel McAllen to arbitrate a dispute over a contingency
   fee related to the Forest Oil litigation. After a nonsuit and a failed mediation,
   the Amberson firm refiled its petition in August 2017. McAllen answered
   and counterclaimed for breach of fiduciary duty, fraud, and theft, joining
   Amberson individually and ANR as third-party defendants. McAllen also
   expanded the suit from dealing only with the law firm’s claim for fees relating




                                          4
Case: 21-50960     Document: 00516551568           Page: 5    Date Filed: 11/18/2022




                                    No. 21-50960


   to the Forest Oil litigation by counterclaiming for damages relating to the
   Cannon Grove transaction.
          In October 2017, Amberson filed for summary judgment on the
   Cannon Grove claims, raising various affirmative defenses. Simultaneously,
   Amberson moved to compel arbitration on all claims except for those
   regarding Cannon Grove. After a hearing, the Hidalgo County District Court
   in April 2018 ordered all the claims to arbitration without explanatory
   analysis. Amberson moved to have the court reconsider or clarify its order.
   After another hearing, the court in October 2018 denied reconsideration,
   again without explanation, and reaffirmed that all claims were to be
   arbitrated. An arbitrator was appointed that same month.
          Eight claims among the parties were then arbitrated. In a lengthy
   decision issued on April 30, 2020, the arbitrator awarded McAllen almost
   $7,300,000 and also $2,000,000 in attorneys’ fees. Further, Amberson was
   required to convey all his Cannon Grove interests to McAllen. Amberson
   was awarded nothing. Later, the arbitrator awarded McAllen an additional
   $1,750,000. The arbitrator stated that the Ambersons “preserved their
   running objection to the arbitrability of the ‘Cannon Grove’ transaction.”
   The arbitrator interpreted the court’s referral order as barring consideration
   of arbitrability, which he stated was an atypical bar. He made no decision on
   whether the claims were properly subject to arbitration.
          On May 14, 2020, McAllen moved in Hidalgo County District Court
   to confirm the award. On July 20, 2020, the day before a hearing on the
   motion, ANR filed a Chapter 11 petition in the Bankruptcy Court for the
   Western District of Texas. Three days later, Amberson himself filed under
   Chapter 11 in the same court. Also on July 20, ANR removed the suit for
   confirmation to the Bankruptcy Court for the Southern District of Texas.
   That adversary proceeding was soon transferred to the Western District.




                                         5
Case: 21-50960        Document: 00516551568            Page: 6     Date Filed: 11/18/2022




                                        No. 21-50960


            In bankruptcy court, McAllen sought confirmation of the entire award
   and Amberson sought vacatur of the part of the award relating to Cannon
   Grove.     The bankruptcy court concluded that the only procedure for
   challenging an order compelling arbitration was by seeking immediate review
   through a writ of mandamus, making it too late to present that argument in a
   motion to vacate part of the award. Amberson appealed to the district court,
   which affirmed. Amberson then timely appealed here.
                                     DISCUSSION
            Amberson makes no complaint here about any part of the arbitrator’s
   award except for the portion based on the Cannon Grove claim. He argues
   that claim was beyond the scope of the arbitration agreement between the
   parties. McAllen responds that the challenge to the compelling of all claims
   to arbitration comes too late and also argues that Amberson invoked the
   wrong statutory section when seeking to overturn part of the award.
   Analyzing these arguments will require examining several different sources
   for meaning. We start, though, with two points the parties did not raise.
            I. Should state courts have been allowed to resolve these issues, and was the
   Texas Arbitration Act, not the Federal Arbitration Act, the correct enactment?
            Neither party on appeal questions the jurisdiction of the bankruptcy
   court over the arbitration award. Even so, we must assure ourselves of our
   own subject-matter jurisdiction and that of the federal courts whose rulings
   we are reviewing. Keyes v. Gunn, 890 F.3d 232, 235 n.4 (5th Cir. 2018).
            Shifting this state court dispute into bankruptcy court does not
   immediately appear the most natural path for confirming an arbitrator’s
   award. Whatever other options could have been pursued, though, “litigants
   may validly consent to adjudication by bankruptcy courts.” Wellness Int’l
   Network v. Sharif, 575 U.S. 665, 674 (2015). In this case, there was actual or
   implied consent by all parties in the bankruptcy court. Therefore, the




                                              6
Case: 21-50960      Document: 00516551568          Page: 7    Date Filed: 11/18/2022




                                    No. 21-50960


   bankruptcy court and the district court had jurisdiction over questions of
   confirming the arbitration award. So do we.
          Another preliminary issue is whether the state or the federal act on
   arbitration applies, i.e., the Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 1–
   16, or the Texas General Arbitration Act (usually abbreviated “TAA”),
   Tex. Civ. Prac. & Rem. Code §§ 171.001–171.098.                     Under the
   Supremacy Clause, if the FAA applies, it preempts any inconsistent
   provision of the TAA. See Allied–Bruce Terminix Cos. v. Dobson, 513 U.S. 265,
   272 (1995). Each party accepts that the TAA applies because the arbitration
   clauses specify that the arbitration is “governed by Texas law.”
          The answer, though, is complicated by the fact that “Texas law”
   includes the FAA due to Texas courts’ incorporating the FAA into their
   substantive law. See Freudensprung v. Offshore Tech. Servs., Inc., 379 F.3d 327,
   338 & n.7 (5th Cir. 2004). Texas courts do not read choice-of-law provisions
   as exclusive of the FAA unless a provision “specifically exclude[s] the
   application of federal law.” In re L & L Kempwood Assocs., L.P., 9 S.W.3d 125,
   127 (Tex. 1999).      The Supreme Court of Texas once distinguished
   contractual language requiring “that arbitration occur ‘pursuant to the’”
   TAA from language requiring that arbitration occur “‘pursuant to the
   arbitration laws in your state.’” In re Olshan Found. Repair Co., 328 S.W.3d
   883, 890 (Tex. 2010). The former was held to be an exclusion of the FAA,
   but the latter was not. Id.
          Generally, a court may accept the parties’ agreement on the applicable
   law. See Fruge v. Amerisure Mut. Ins. Co., 663 F.3d 743, 747 (5th Cir. 2011).
   Further, federal preemption is an affirmative defense that must be raised at a
   sufficiently early time to avoid unfair surprise. Motion Med. Techs., LLC v.
   Thermotek, Inc., 875 F.3d 765, 771 (5th Cir. 2017). Preemption may be




                                          7
Case: 21-50960      Document: 00516551568              Page: 8   Date Filed: 11/18/2022




                                        No. 21-50960


   forfeited by not asserting it. See American Airlines, Inc. v. Dep’t of Transp.,
   202 F.3d 788, 811–12 (5th Cir. 2000). We apply the TAA.
          II. Did Amberson use the wrong section of the Texas Arbitration Act when
   seeking to vacate the Cannon Grove award, and is there a procedural bar?
          Amberson initiated suit in state court in order that his claims against
   McAllen under the representation contracts could be arbitrated. Beginning
   there and continuing at every later stage, he has argued that McAllen’s
   counterclaim regarding the Cannon Grove tax matter was not subject to the
   arbitration agreements. First, he relies on the fact that the agreements were
   between McAllen and Amberson’s law firm, while the parties to the Cannon
   Grove transaction were McAllen and Amberson’s company, ANR. Second,
   even if an alter-ego relation is shown among the Amberson parties, Amberson
   insists the Cannon Grove tax transaction is beyond the scope of arbitration
   agreements that solely related to fee disputes between client and law firm.
          The parties agree that two separate subsections of the TAA that
   provide for vacating an arbitrator’s award are the only possible ones for the
   argument that the arbitrator should not have considered the Cannon Grove
   claim. This is the statutory language:
          (a) On application of a party, the court shall vacate an award if:
                 ...
                 (3) the arbitrators:
                             (A) exceeded their powers;
                 . . .; or
                 (4) there was no agreement to arbitrate, the issue was
          not adversely determined in a proceeding [to compel or stay
          arbitration], and the party did not participate in the arbitration
          hearing without raising the objection.
   Tex. Civ. Prac. & Rem. Code § 171.088.




                                             8
Case: 21-50960      Document: 00516551568          Page: 9   Date Filed: 11/18/2022




                                    No. 21-50960


          There is no dispute that the arbitration agreements were validly
   executed and properly applied to the claims other than the one involving
   Cannon Grove. The relief sought here is to vacate part of an award because
   one of the claims resolved by the arbitrator was beyond the scope of the
   agreements. The question is whether vacatur may be sought under the
   (a)(3)(A) provision for exceeding arbitrators’ powers or must instead be
   brought under the (a)(4) one for an absence of an agreement to arbitrate. If
   it is the latter, then is that claim barred because mandamus review of the
   order compelling arbitration on that claim must be sought immediately?
          Answering these questions requires that we interpret a Texas statute.
   We apply any interpretation made by the state’s highest court. Weiser-Brown
   Operating Co. v. St. Paul Surplus Lines Ins. Co., 801 F.3d 512, 518 (5th Cir.
   2015). When that court has not declared meaning, our obligation as a federal
   court is to interpret a state statute in a manner consistent with the method
   that would be employed by that state’s highest court. Id.
          One additional rule and one additional consideration apply to
   interpreting the TAA. The rule comes from the TAA itself, which is based
   on a uniform act prepared by the National Conference of Commissioners on
   Uniform State Laws.       The enactment insists that its terms “shall be
   construed to effect its purpose and make uniform the construction of other
   states’ law applicable to an arbitration.” Tex. Civ. Prac. & Rem.
   Code § 171.003. The Supreme Court of Texas has applied that provision
   when interpreting the TAA. See East Tex. Salt Water Disposal Co. v. Werline,
   307 S.W.3d 267, 272 (Tex. 2010). There, the court reviewed decisions from
   close to 20 states but found a lack of uniformity. Id. at 272–74.
          In addition, the Supreme Court of Texas often considers
   interpretations of FAA provisions when interpreting mirror provisions in the
   TAA. Even if the court does not adopt them, their relevance is evident. See,




                                          9
Case: 21-50960     Document: 00516551568           Page: 10       Date Filed: 11/18/2022




                                    No. 21-50960


   e.g., Nafta Traders, Inc. v. Quinn, 339 S.W.3d 84, 97 (Tex. 2011) (considering
   for purposes of the TAA, then rejecting Hall St. Assoc., LLC v. Mattel, Inc.
   552 U.S. 576, 579, 588–89 (2008), which had held that parties could not
   contract for broader judicial review than provided in FAA).
          We search for answers from each of these sources of meaning.
                 A. Texas state appellate court interpretations
          As a federal court interpreting a state statute, our work is controlled
   by authoritative pronouncements of that state’s highest court. The Supreme
   Court of Texas has analyzed the meaning of “the arbitrators exceeded their
   powers” under Section 171.088(a)(3)(A). When the parties have executed
   an arbitration agreement, the rule is that “[a]n arbitrator derives his power
   from the parties’ agreement to submit to arbitration.” City of Pasadena v.
   Smith, 292 S.W.3d 14, 20 & n. 41 (Tex. 2009) (citing Gulf Oil Corp. v. Guidry,
   327 S.W.2d 406, 408 (Tex. 1959)). The TAA itself states that when a court
   appoints the arbitrator, as occurred here, that person “has the powers of an
   arbitrator named in the agreement to arbitrate.” Tex. Civ. Prac. &
   Rem. Code § 171.041(c).
          Reasonably, then, “exceeded their powers” would include resolving
   a claim that the parties’ agreement did not grant arbitrators any authority to
   decide. At least one Texas intermediate court opinion cited in the briefs
   makes that point. See Centex/Vestal v. Friendship W. Baptist Church, 314
   S.W.3d 677 (Tex. App.—Dallas 2010). There, though neither party at the
   time the state district court was considering a motion to compel arbitration
   argued that any claim was beyond the scope of their agreement, id. at 681,
   one of the parties later moved to vacate because an award was made on claims
   of non-parties. Id. at 682–83. The court of appeals held that arbitrators have
   the power to decide claims within the scope of the agreement and also those
   the parties agreed to arbitrate at the time of the motion to compel. Id. at 686.




                                          10
Case: 21-50960       Document: 00516551568              Page: 11      Date Filed: 11/18/2022




                                         No. 21-50960


   There was no suggestion that a court can expand the terms of the agreement,
   but the parties may agree to expand it themselves.
           Other opinions apply Section 171.088(a)(3)(A) to the argument that a
   claim is not within the terms of an existing arbitration agreement. See, e.g.,
   Center Rose Partners, Ltd. v. Bailey, 587 S.W.3d 514, 527–28 (Tex. App.—
   Houston [14th Dist.] 2019) (applying Section 171.088(a)(3)(A) to whether
   certain claims were within scope of agreement); Ruff v. Ruff, No. 05-18-
   00326-CV, 2020 WL 4592794, at *8 (Tex. App.—Dallas Aug. 11, 2020)
   (same). Vacatur sought under (a)(3)(A) may raise other issues, such as
   whether the agreement authorized the remedies that were imposed. See
   Constr. Fin. Servs., Inc. v. Douzart, No. 09-16-00035-CV, 2018 WL 1096103,
   at *4 (Tex. App.— Beaumont Feb. 28, 2018).
           The only barrier raised by a party to this common-sense reading of
   “exceeded their powers” is that a more specific provision applies and
   requires certain predicates. See § 171.088(a)(4). We now examine whether
   that provision has been interpreted to have exclusive application to
   arbitrators deciding a claim beyond the scope of the parties’ agreement.
           The Supreme Court of Texas has not needed to interpret the vacatur
   ground that there was no agreement to arbitrate. 1 Logically, whether there
   was an agreement at all and the scope of an agreement could be separate
   statutory issues. We examine Texas court of appeals decisions for guidance.
   They are not binding in our analysis, but they are worthy of deference unless
   we are “convinced by other persuasive data that the highest court of the state


           1
             Five of the court’s decisions have quoted this vacatur ground; none applied it.
   See Ex parte E.H., 602 S.W.3d 486, 492 (Tex. 2020); Hoskins v. Hoskins, 497 S.W. 3d 490,
   494 (Tex. 2016); Nafta Traders, 339 S.W. 3d at 91 n.22; East Texas Salt Water, 307 S.W. 3d
   at 268 n.3.; CVN Grp., Inc. v. Delgado, 95 S.W.3d 234, 237 n.15 (Tex. 2002).




                                              11
Case: 21-50960     Document: 00516551568           Page: 12    Date Filed: 11/18/2022




                                    No. 21-50960


   would decide otherwise.” Temple v. McCall, 720 F.3d 301, 307 (5th Cir.
   2013) (quotation marks and citation omitted) (this standard was first stated
   in West v. American Tel. & Tel. Co., 311 U.S. 223, 237 (1940)). The district
   court and the parties have cited some Texas intermediate court decisions.
   We review them now.
          The bankruptcy court gave significant weight to Thomas v. Cook, 350
   S.W.3d 382 (Tex. App.—Houston [14th Dist.] 2011). The bankruptcy court
   relied on this language: “Thomas also contends that the arbitrator exceeded
   his authority by addressing all of the causes of action she asserted against
   Cook. We reject this contention because the trial court properly sent all of
   the causes of action Thomas asserted against Cook, contract and tort alike,
   to arbitration.” Id. at 393. With respect, Thomas was not saying that because
   the trial court sent all claims, it was proper for arbitrators to consider them.
   It simply held that due to the broad construction of arbitration clauses, the
   trial court did not err in compelling arbitration of all claims. Id. We find no
   useful guidance in Thomas.
          In addition, the bankruptcy court rejected Amberson’s reliance on
   two Texas court of appeals’ decisions analyzing the FAA because neither
   decision held that an “arbitrator exceeded his authority by deciding claims
   that the trial court specifically referred to it.” See Ancor Holdings, LLC v.
   Peterson, Goldman, & Villani, Inc., 294 S.W.3d 818, 829 (Tex. App.—Dallas
   2009); Barsness v. Scott, 126 S.W.3d 232, 241 (Tex. App.—San Antonio
   2003). More importantly, though, neither opinion held the opposite, i.e., that
   mere referral eliminates issues of the scope of the agreement. Further, both
   courts held that arbitrators’ authority is derived from the arbitration
   agreement; they exceed their powers when they do not limit their decision to
   what the agreement allows. Ancor, 294 S.W. 3d at 829; Barsness, 126 S.W. 3d
   at 241 (both citing Guidry, 327 S.W. 3d at 409).




                                         12
Case: 21-50960        Document: 00516551568              Page: 13       Date Filed: 11/18/2022




                                          No. 21-50960


           In addition, the bankruptcy court determined that Amberson had to
   seek immediate appellate review of the order compelling arbitration of all
   claims. We will analyze that holding later.
           One other opinion the bankruptcy court discussed made some useful
   holdings. In the case, a party claimed he never signed the arbitration
   agreement and thus was not subject to it; the court held this was an argument
   that no arbitration agreement existed, and Section 171.088(a)(4) applied.
   Kreit v. Brewer & Pritchard, P.C., 530 S.W. 3d 231, 242–43 (Tex. App.—
   Houston [14th Dist.] 2017) (citing Penhollow Custom Homes, LLC v. Hawkins,
   No. 05-07-01101-CV, 2008 WL 3020812, at *2 (Tex. App.—Dallas Aug. 6,
   2008, pet. denied) (mem. op.). There was no right to seek vacatur on that
   ground because the objection had not been made to the arbitrator. Id.
   Certainly, the court was correct that absent an objection to the arbitrator,
   whatever (a)(4) otherwise permits is expressly forfeited. There was no order
   compelling arbitration, so Kreit did not consider its relevance to (a)(4).
           In summary, neither lower court in this case nor the parties cite any
   decisions by Texas appellate courts that support their holdings that Section
   171.088(a)(4) applies to the argument that a specific claim was outside the
   scope of an arbitration agreement. 2 We also discovered none. There is no
   authority from the Supreme Court of Texas. A few intermediate appellate
   courts have held that when a claim is not within the scope of the arbitration
   agreement, vacatur is to be sought under Section 171.088(a)(3)(A). That
   view is sound textually, but what to make of Section 171.088(a)(4) remains



           2
              One of the Texas cases cited by the parties had a concurrence that interpreted
   that language much as did the lower courts in the case before us. See Southwinds Express
   Const., LLC v. D.H. Griffin of Tex., Inc., 513 S.W.3d 66, 81–82 (Tex. App.—Houston [14th
   Dist.] 2016) (Frost, C.J., concurring). The parties, though, do not refer to the concurrence,
   nor, for all the reasons stated in this opinion, do we find it persuasive.




                                                13
Case: 21-50960     Document: 00516551568            Page: 14       Date Filed: 11/18/2022




                                     No. 21-50960


   elusive. Also of importance, the fact the TAA is based on a uniform act adds
   to the sources relevant for guidance when there is no controlling precedent.
   Our analysis must continue.
                 B. Application of Texas rules of interpretation
          Because the Texas courts have not definitively resolved our
   interpretive issue, we apply the rules of statutory interpretation employed by
   the Supreme Court of Texas to determine if a clear meaning can be found.
   When interpreting state statutes, that court will “rely on the plain meaning
   of a statute’s words as expressing legislative intent unless a different meaning
   is supplied, is apparent from the context, or the plain meaning of the words
   leads to absurd or nonsensical results.” Cadena Comercial USA Corp. v. Texas
   Alcoholic Beverage Comm’n, 518 S.W.3d 318, 325 (Tex. 2017). In this task, it
   will “consider the context and framework of the entire statute and meld its
   words into a cohesive reflection of legislative intent.” Id. at 326.
          To gain context, we examine the statutory reasons for vacating an
   arbitration award besides those two. The first provision is for vacating when
   the award is procured improperly, such as by fraud. See Tex. Civ. &
   Prac. Rem. Code § 171.088(a)(1). The second is when the arbitrators
   were corrupt, biased, or engaged in misconduct. Id. § 171.088(a)(2). The
   third, which includes arbitrators’ exceeding their powers, also allows vacatur
   when the arbitrators made significantly unfair procedural rulings, such as
   refusing to postpone the hearing when the necessity was shown, refusing to
   accept material evidence, or prejudicing a party in the manner in which the
   arbitrators conducted the hearing. Id. § 171.088(a)(3)(B)–(D). Each of the
   other reasons for vacating allows a court to reject an arbitration award when
   there is a serious question that the arbitrators’ decision resulted from
   improper influences or unfair procedures.




                                          14
Case: 21-50960     Document: 00516551568           Page: 15    Date Filed: 11/18/2022




                                    No. 21-50960


          The two grounds for vacating at issue here involve less malign conduct
   than do these others. A plain meaning of “exceeded their powers” would
   apply to a variety of breaches. Some might be procedural, such as requiring
   production of documents despite a valid claim of privilege or refusing to hear
   certain evidence, or it might be ordering a category of relief that was not
   permitted by the arbitration agreement. Amberson argues arbitrators also
   exceed their powers when they arbitrate a claim that is beyond the scope of
   the parties’ agreement. That argument starts with the advantage of being a
   common-sense interpretation, but McAllen insists that context blocks that
   meaning. The context is (a)(4), which he argues is a specific provision for
   seeking vacatur when there was no agreement to arbitrate a particular claim.
   Further, that specific provision comes with procedural hurdles, and McAllen
   argues it makes no sense for those hurdles to become irrelevant simply by
   making the same claim under (a)(3)(A).
          We start by examining the text for a plain meaning: “there was no
   agreement to arbitrate, the issue was not adversely determined in a
   proceeding [to compel or stay arbitration], and the party did not participate
   in the arbitration hearing without raising the objection.” § 171.088(a)(4).
   The need for an objection in the arbitration was satisfied here, so we ignore
   it. We see a clear requirement: pre-arbitration, a court must not have made
   a particular determination about the existence of an agreement to arbitrate.
   Just what needs not to have been determined is unclear, though.
          In deciding if there is a plain meaning, we consider rules of grammar
   and “common meaning,” unless absurdity results. City of Rockwall v.
   Hughes, 246 S.W. 3d 621, 625–26 (Tex. 2008) (citing Tex. Gov’t Code
   § 311.011(b)). One difficulty here is the triple negative — “no arbitration
   agreement,” “not,” and “adversely determined.” The first negative —
   “[t]here was no agreement to arbitrate” — is the vacatur ground. It is not
   itself an “issue,” i.e., a topic for debate, but it is what must be shown by the



                                          15
Case: 21-50960     Document: 00516551568           Page: 16   Date Filed: 11/18/2022




                                    No. 21-50960


   party seeking vacatur.
          One way to make the text clearer and less clumsy is to disconnect
   syntactically “there was no agreement to arbitrate” from “the issue.”
   Indeed, we already observed that “there was no agreement” is not even an
   “issue.” The vacatur “issue” here is whether an arbitration agreement
   existed. “Adversely determining,” i.e., rejecting that an agreement existed,
   would be a finding of no agreement. Not rejecting means no court decided
   there was no arbitration agreement, which includes a finding an agreement
   did exist. Another reading is that “the issue” should be understood to mean
   “the argument.” Rejecting the argument there was no agreement would
   mean finding there was an agreement. Not rejecting reverses course again.
          Regardless of all that, the “issue” concerns whether there was an
   agreement to arbitrate. Even if the bankruptcy and district courts were right
   that this provision blocks post-arbitration reconsideration of an issue,
   Amberson did not argue that there was no agreement, only that it did not
   cover one claim. He has had to add to the text of the vacatur provision that
   there was no agreement to arbitrate a specific claim.
          What to make of these difficulties will be analyzed later. It is enough
   now to conclude there is no plain textual meaning.
                 C. Rules applicable to this uniform act
          Having found neither controlling Texas judicial explication nor plain
   meaning under the state’s rules of interpretation, we consider whether there
   is a construction that would be “uniform [with] the construction of other
   states’ law applicable to an arbitration.” Tex. Civ. Prac. & Rem.
   Code § 171.003; see also Tex. Gov. Code § 311.028 (“A uniform act in-
   cluded in a code shall be construed to effect its general purpose to make uni-
   form the law of those states that enact it.”)




                                          16
Case: 21-50960      Document: 00516551568            Page: 17   Date Filed: 11/18/2022




                                      No. 21-50960


           Before examining other states’ judicial decisions, we review a decision
   by the Supreme Court of Texas that interpreted a provision of a different
   uniform act. Nathan v. Whittington, 408 S.W.3d 870, 873 (Tex. 2013). The
   provisions of that act were to “be applied and construed to effectuate its
   general purpose to make uniform the law with respect to the subject of this
   chapter among states enacting it.” Id. (quoting Tex. Bus. & Com. Code
   § 24.012, a section of the Texas Uniform Fraudulent Transfer Act).
           The court examined the caselaw from other states interpreting their
   similar statutory provisions and found no uniformity. It then reviewed
   comments made by the National Conference of Commissioners on Uniform
   State Laws that drafted the uniform act. Id. at 873-74. The comments in the
   Prefatory Note to the uniform act stated that the relevant provision was a
   statute of limitations. Id. at 874. After considering that Note, the court
   concluded the statutory text far better fit the category of a statute of repose,
   and that is how the court classified it. Id.
           We will follow a similar path. After some background on the adoption
   of the TAA, we examine how other UAA states have interpreted the relevant
   text.   We also review the comments of the National Conference of
   Commissioners but then supplement our analysis by examining a few law-
   journal articles by the chairman of the drafting committee for the uniform act.
                         1. Background of Texas Arbitration Act
           The TAA was enacted in 1965. See Acts 1965, 59th Tex. Leg., p. 1593,
   ch. 689, § 1 (entitling it the “Texas General Arbitration Act”). It was a
   revision of the 1956 Uniform Arbitration Act. See Paul Carrington, The 1965
   General Arbitration Statute of Texas, 20 Sw. L.J. 21, 60 (1966). Texas is one
   of 23 states to adopt the 1956 UAA. 1956 Unif. Arb. Act, 7 U.L.A. 99
   (2009) (chart of jurisdictions).




                                           17
Case: 21-50960     Document: 00516551568            Page: 18    Date Filed: 11/18/2022




                                     No. 21-50960


          The 1965 enactment did not revise the text of the two UAA provisions
   that concern us. These are the relevant vacatur grounds in the UAA:
          (3) The arbitrators exceeded their powers;
          ...
          (5) There was no arbitration agreement and the issue was not
          adversely determined in proceedings under Section 2 and the
          party did not participate in the arbitration hearing without
          raising the objection;
          but the fact that the relief was such that it could not or would
          not be granted by a court of law or equity is not ground for
          vacating or refusing to confirm the award.
   1956 Unif. Arb. Act, § 12(a), 7 U.L.A. at 514–15 (2009).
          The TAA as enacted in 1965 used identical language:
          (3) The arbitrators exceeded their powers;
          ...
          (5) There was no arbitration agreement and the issue was not
          adversely determined in proceedings under Article 225 and the
          party did not participate in the arbitration hearing without
          raising the objection; but the fact that the relief was such that it
          could not or would not be granted by a court of law or equity is
          not ground for vacating or refusing to confirm the award.
   Acts 1965, 59th Leg.; ch. 689, § 1, Art. 237.
          The TAA was initially codified as Texas Revised Civil Statutes
   articles 224–238. It was recodified in 1997 as Texas Civil Practice and
   Remedies Code, Sections 171.001–171.098. Act of May 8, 1997, 75th Leg.,
   R.S., ch. 65, § 1.01; ch. 165, § 5.01, eff. Sept. 1, 1997. The recodification
   combined Subparts (3) and (4), forming Section 171.088 (a)(3) (A)–(D). That
   caused Subpart (5) to be codified as Section 171.088 (a)(4). The concluding




                                          18
Case: 21-50960       Document: 00516551568              Page: 19      Date Filed: 11/18/2022




                                         No. 21-50960


   clarification in Subpart (5) was omitted in 1997. 3 Importantly, the 1965 TAA
   vacatur provisions of concern to us are still in effect.
                           2. Decisions from other states

           We consider the Texas law to be clear, at least in general terms, on
   what it means for arbitrators to exceed their powers. “An arbitrator derives
   his power from the parties’ agreement to submit to arbitration.” Nafta
   Traders, 339 S.W.3d at 90. That principle predates the 1965 TAA. The
   state’s high court stated in 1959 that “the authority of arbitrators is derived
   from the arbitration agreement and is limited to a decision of the matters
   submitted therein either expressly or by necessary implication.” Gulf Oil,
   327 S.W.2d at 408. The briefing and the lower courts cite little Texas caselaw
   that either applied or refused to apply the exceeding-powers vacatur ground
   to an argument that one or more, but not all, claims were outside the terms
   of the agreement. To the extent that means the applicability is largely an
   open question, we have no difficulty stating that the plain statutory text
   makes the exceeding-powers vacatur ground applicable.
           As we earlier explained, the only argument that this straightforward
   interpretation is wrong is that a different vacatur ground is said to be
   specifically and solely applicable. Consequently, we sought opinions from
   other states for whether they apply the “exceeded their powers” vacatur
   ground when, as here, the argument is that some but not all of the arbitrated
   claims were beyond the scope of the agreement. We did not find many
   addressing the issue. We will discuss one.



           3
             The 1997 recodification also changed “[t]here was no arbitration agreement” to
   “there was no agreement to arbitrate.” See Act of May 8, 1997, 75th Leg., R.S., ch. 165, §
   5.01, § 171.088 (a)(4). Caselaw interprets the new phrase still to mean “no arbitration
   agreement exists.” See, e.g., Kreit, 530 S.W.3d at 241.




                                              19
Case: 21-50960      Document: 00516551568            Page: 20    Date Filed: 11/18/2022




                                      No. 21-50960


          The Virginia Supreme Court held that an arbitrator exceeded his
   powers in deciding a claim not covered by the arbitration agreement in a
   construction contract. Trustees of Asbury United Methodist Church v. Taylor
   & Parrish, Inc., 452 S.E.2d 847, 850 (Va. 1995). The agreement bound the
   parties to arbitrate all disputes “relating to contract documents.” Id. at 852–
   53. A claim based on a quantum meruit theory did not relate to any contract
   document, and the arbitrator exceeded his powers by deciding it. See id. The
   court also held that the trial court order referring “all matters” to the
   arbitrator “was void . . . because the trial court could not confer jurisdiction
   on the arbitrator to adjudicate disputes that were not based on the parties’
   contract.” Id. at 852. That all sounds correct to us: arbitrators exceed their
   powers if they decide a claim the agreement does not include.
          We now examine other states’ use of the vacatur ground that was held
   to be exclusive in this case: is a trial court’s ordering an arbitration an adverse
   determination of the issue that there is no arbitration agreement, thus barring
   examining the scope of the agreement on a motion to vacate? See Tex. Civ.
   Prac. & Rem. Code § 171.088(a)(4).
          Our search among all states’ judicial opinions was for this phrase from
   the UAA: “no arbitration agreement and the issue was not adversely
   determined.” There were about 250 opinions. We examined 125 of them as
   a reasonable sampling. Though many courts may not have quoted that entire
   phrase when interpreting it, we are not looking for all cases, just a
   representative group. Of the 125 opinions, there were 81 that quoted at least




                                           20
Case: 21-50960        Document: 00516551568              Page: 21       Date Filed: 11/18/2022




                                          No. 21-50960


   this part of the provision but did not interpret or apply it. 4 We will group the
   remaining ones into different categories.
           We discovered only three opinions that applied a provision
   comparable to Section 171.088(a)(4) in a manner that even approaches what
   the bankruptcy and district courts did in this case. The analysis in one of
   them was later overruled, and another at least allowed post-arbitration
   appellate review of the trial court’s initial order. The third opinion’s support
   for that approach was an alternative basis for the result. All of them were
   addressing the argument that there was no enforceable agreement at all.
           In the first opinion, the court held that because a party had “moved to
   stay arbitration on the ground that there was no agreement to arbitrate,” then
   had its argument “decided adversely” by the denial of a stay, it could not
   seek to vacate the award on the basis there was no agreement. Safeway Ins.
   Co. v. Am. Arb. Ass’n, 617 N.E.2d 312, 319 (Ill. App. Ct. 1993). Later, that
   state’s supreme court rejected this reasoning in a different case. See Salsitz
   v. Kreiss, 761 N.E.2d 724, 730–31 (Ill. 2001). It held that a party who fails to
   take an interlocutory appeal of an order compelling or denying a stay of
   arbitration “does not lose the opportunity to contest the arbitrability of the
   dispute in a subsequent appeal from a final judgment of the court confirming
   the arbitration award.” Id. at 729–30.
           The second opinion held that “adversely determined” meant that a
   trial court, post-arbitration, could not reconsider its earlier ruling that an
   enforceable arbitration agreement existed; even so, the statute “preserves
   the issue of arbitrability for the appellate courts after confirmation of the



           4
            See, e.g., Cinatl v. Prososki, 949 N.W.2d 505, 516 (Neb. 2020); Marathon Oil Co.
   v. ARCO Ala., Inc., 972 P.2d 595, 600 n.1 (Ala. 1999); Evans Elec. Constr. Co. v. University
   of Kan. Med. Ctr., 634 P.2d 1079, 1086 (Kan. 1981).




                                               21
Case: 21-50960       Document: 00516551568             Page: 22      Date Filed: 11/18/2022




                                        No. 21-50960


   award.” Kauders v. Uber Techs., Inc., 159 N.E.3d 1033, 1046 (Mass. 2010).
   “[A] party wishing to challenge an order compelling arbitration must wait
   until the arbitration is completed and the award is confirmed before
   challenging the order compelling arbitration on appeal.” Id. at 566–67.
   Section 171.088(a)(4) is equally susceptible to that interpretation, though
   Kauders may more circumvent than interpret the difficult text.
           In the third, the court held that arguing for the first time in a motion
   to vacate that there was no arbitration agreement was untimely. Louisiana
   Safety Sys., Inc. v. Tengasco, Inc., No. E2000-03021-COA-R3-CV, 2001 WL
   1105395, at *5 (Tenn. Ct. App. Sept. 21, 2001). The court then stated that
   vacatur on this ground also required that a court had not held before the
   arbitration that an “agreement did exist.” Id. Of course, a holding that an
   agreement exists is not a determination of an agreement’s scope.
           In contrast to those, nine opinions involved (as does the case before
   us) a motion to compel and a later vacatur motion based on there being no
   agreement or arbitrators exceeding their powers; in each, the court
   considered the merits of vacatur, usually without analyzing the “adversely
   determined” provision. 5 A tenth opinion was not in our random sample, but
   as we earlier discussed, it was identified because it overruled one of the few
   holdings that vacatur on these grounds was barred. See Salsitz, 761 N.E.2d
   at 724. An eleventh opinion, which was an appeal from a denial of a motion



           5
              Anderson v. Banks, 37 A.3d 915 (Me. 2012); Boskovich Farms, Inc. v. Taco Bell
   Corp., No. 2010-CA-000754-MR, 2011 WL 2935373 (Ky. Ct. App. July 22, 2011); Adam
   Assocs. Int’l, Inc. v. William A. Berry & Son, Inc., No. 05-0997-BL52, 2007 WL 1296879
   (Mass. Dist. Ct. May 2, 2007); Miller v. City of Anchorage, No. 2204–CA–000702–MR,
   2006 WL 29190 (Ky. Ct. App. Jan. 6, 2006); Alexander v. Everhart, 7 P.3d 1282 (Kan. Ct.
   App. 2000); Laszlo N. Tauber, M.D. & Assocs. v. Trammell Crow Real Est. Servs., Inc., 738
   A.2d 1214 (D.C. 1999); Graber v. Comstock Bank, 905 P.2d 1112 (Nev. 1995); Park Imperial,
   Inc. v. E. L. Farmer Const. Co., 454 P.2d 181 (Ariz. Ct. App. 1969).




                                              22
Case: 21-50960        Document: 00516551568               Page: 23        Date Filed: 11/18/2022




                                           No. 21-50960


   to compel, has related analysis. See Layne-Minnesota Co. v. Regents of Univ.
   of Minn., 123 N.W.2d 371, 376–77 (Minn. 1963). When a court, on a motion
   to compel, finds the agreement unclear, “the issue of arbitrability [should] be
   initially determined by the arbitrators subject to a party’s right reserved in
   [the vacatur provisions for exceeding powers and for no agreement] to
   challenge such determination subsequent to any award.” Id. at 377.
           In 17 cases in which there was no pre-arbitration court order, a party
   was permitted to seek vacatur of an award on the basis that there was no
   agreement if that objection had either been presented to the arbitrators or the
   party had not participated in the arbitration. 6 These examples are the most
   clear-cut applications of provisions similar to Section 171.088(a)(4).
           The remaining opinions discussed the provision to some extent but
   not in a manner relevant to this appeal. 7




           6
              Azcon Constr. Co., Inc. v. Golden Hills Resort, Inc., 498 N.W.2d 630 (S.D. 1993);
   MBNA Am. Bank, N.A. v. Barben, 111 P.3d 663 (Kan. Ct. App. 2005) (unpublished table
   decision); Grad. v. Wetherholt Galleries, 660 A.2d 903 (D.C. 1995); GPS USA, Inc. v.
   Performance Powdercoating, 26 N.E.3d 574 (Ill. App. Ct. 2015); Parekh Constr., Inc. v. Pitt
   Constr. Corp., 577 N.E.2d 632 (Mass. App. Ct. 1991); Migneault v. United Servs. Auto. Ass’n,
   519 P.2d 1162 (Ariz. Ct. App. 1974); Garlock v. 3DS Props. LLC, 930 N.W.2d 503 (Neb.
   2019); Smith v. Pinnamaneni, 254 P.3d (Ariz. Ct. App. 2011); Bolton v. Bernabei & Katz,
   PLLC, 954 A.2d 953 (D.C. 2008); Westbrook Sch. Comm. v. Westbrook Tchrs. Ass’n, 404
   A.2d 204 (Me. 1979); Roosa v. Tillotson, 695 A.2d 1196 (Me. 1997); Carroll v. MBNA Am.
   Bank, 220 P.3d 1080 (Idaho 2009); City of Lawrence v. Falzarano, 402 N.E.2d 1017 (Mass.
   1980); Thompson v. Lee, 589 A.2d 406 (D.C. 1991); Pelletier & Flangan, Inc. v. Maine Ct.
   Facilities Auth., 673 A.2d 213 (Me. 1996); University of Ala. v. Modern Constr., Inc., 522 P.2d
   1132 (Ala. 1974); Sterling Glob. Sols., LLC v. Parillo, 2017 IL App (1st) 170397-U, ¶ 1.
           7
            E.g., Seagate Tech., LLC v. Western Digit. Corp., 854 N.W.2d 750, 758–59 (Minn.
   2014) (the requirement that an objection must be made in the arbitration that applies to
   “no agreement to arbitrate” does not apply to the other vacatur provisions); MVR Dev.,
   LLC v. Sanchez, No. 2 CA-CV 2008-0022, 2008 WL 2932916, at *2 (Ariz. Ct. App. July
   30, 2008) (party failed, as an evidentiary matter, to show it had objected to the arbitration);
   SIGNAL Corp. v. Keane Fed. Sys., Inc., S.E.2d 253, 257 (Va. 2003) (party failed to argue




                                                 23
Case: 21-50960       Document: 00516551568              Page: 24       Date Filed: 11/18/2022




                                         No. 21-50960


           In conclusion, our examination of a large sampling of opinions from
   other states that adopted the UAA vacatur provisions reveals no opinion that
   barred a post-arbitration argument that a claim was beyond the scope of the
   parties’ agreement if an objection was made at least in the arbitration itself.
   Also, despite all the opinions that quote part of the “not adversely
   determined” vacatur provision, few saw a need to interpret it. We also
   discussed an opinion allowing a party to argue arbitrators exceeded their
   powers in arbitrating a claim that was beyond the scope of the agreement.
           Other states’ views are one component of the analysis. Next, as did
   the Supreme Court of Texas in Nathan, we seek explanations from the
   National Conference of Commissioners on Uniform State Laws.
                           3. National Conference of Commissioners notes
           Uniform acts prepared by the National Conference of Commissioners
   at times have official comments to each section that guide interpretation:
   “Although the official comments to the [Uniform Commercial] Code were
   not enacted by the Legislature, they serve as a valuable aid in construing the
   statutory language.” Romo v. Austin Nat’l Bank, 615 S.W.2d 168, 170 n.2
   (Tex. 1981). The UAA does not have section-by-section comments, but
   there is a “Prefatory Note.” 1956 Unif. Arb. Act, 7 U.L.A. 100 (2009).
   The important language for us is the Note’s last sentence: “The section on
   Appeals is intended to remove doubts as to what orders are appealable and to
   limit appeals prior to judgment to those instances where the element of finality is
   present.” Id. (emphasis added). Insisting, as did the lower courts in this case,
   that immediate mandamus review of an order compelling arbitration is the
   sole route to contest that order is contrary to the intended limits.



   that arbitrators resolved an issue outside the scope of the agreement, instead only arguing
   that they applied the wrong legal standard).




                                               24
Case: 21-50960        Document: 00516551568               Page: 25       Date Filed: 11/18/2022




                                          No. 21-50960


           In addition, the first draft of the UAA had explanatory notes to assist
   the Commissioners as they considered the proposal at their annual meeting
   in 1954. The revised draft for the 1955 meeting also had notes but only about
   the revisions. The weight the Supreme Court of Texas would give the notes
   is unclear. As discussed earlier, that court will consider official comments
   but reject them if they are not a convincing explanation of the law’s text. See
   Nathan, 408 S.W.3d at 874. The comments in the two UAA drafts are similar
   in form to official comments in completed uniform acts. Still, because the
   Commissioners did not formally adopt them with the UAA, we will not rely
   on them. We will, though, briefly review the comments. Learning what this
   confusing vacatur provision was supposed to mean is a worthy place to begin.
           In the 1954 first draft, the challenging vacatur provision stated this:
           (7) There was no arbitration agreement and the issue was not
           adversely determined in proceedings under section 2 or waived
           by participating in the arbitration proceedings. 8
           The “Note” accompanying this vacatur provision said it was
   “needed” when no court order had preceded the arbitration:
           Clause (7) is needed where no proceedings to compel
           arbitration were taken, the opposing party has not participated
           in the arbitration hearing, and first interposes his objection on
           motion to vacate or in resisting a motion to confirm. 9




           8
             Unif. Arb. Act § 11(b), at 11 (Nat’l Conf. of Comm’rs on Unif.
   State Laws, First Tentative Draft 1954), from the University of Minnesota Law Library
   and the Archives Research Center, University of Illinois. We gratefully identify multiple
   sources for the 1954 and 1955 drafts. The first found for 1954 was not clearly for that year’s
   meeting; seeking a better 1954 draft at times located only another copy of the 1955 one.
           9
            Id. § 11, Note, at 13. The Section 11(b)(3) grounds for “exceeded their powers”
   has no explanation in the Notes, perhaps because of a sense that it needed no explanation.




                                                25
Case: 21-50960        Document: 00516551568              Page: 26       Date Filed: 11/18/2022




                                          No. 21-50960


           The provision was later amended to allow participation in the
   arbitration if the party objected there to the existence of an agreement. 10 It
   became Section 12(a)(5) in the UAA and is Section 171.088(a)(4) in the TAA.
   Why was it “needed,” as the Note states? Certainly, a reason could have
   been to make clear that an objector who did not try to stay the arbitration
   could still move for vacatur because there was no agreement. We are being
   urged, though, to imply a far different effect of the provision – a failed
   objection prior to the arbitration forecloses renewing the objection after.
           However, if we interpret the provision that way — a claim that there
   is no agreement to arbitrate can be asserted only once, either before or after
   arbitration — it creates tension with the drafters’ decision to limit the right
   to appeal. The drafters remarked that the New York act, used as a model for
   some provisions, allowed appeals from any order. First Tentative Draft,
   supra note 9, § 16 Note, at 16 (citing N.Y. Civ. Prac. Act § 1467 (1920)).
   The drafters rejected that, saying “the review of orders should be left to an
   appeal from the final judgment except for those which are final in character
   or will result in no judgment being entered.” Id. at 16–17. Thus, an appeal
   was allowed from orders denying but not from compelling arbitration. Id. §
   16, at 16. Section 19(a) of the 1956 Uniform Act retained that distinction.




           10
              “Having raised the objection that no arbitration agreement covering the issue
   has been made, a party should be permitted to participate in the arbitration hearing without
   loss of the objection.” Unif. Arb. Act § 12(b)(7), Note, at 6 (Nat’l Conf. of
   Comm’rs on Unif. State Laws, Second Tentative Draft 1955), provided by the
   National Conference of Commissioners; University of Minnesota Law Library; Archives
   Research Center, University of Illinois; and University of Iowa College of Law.
           In 1956, the UAA was amended one last time solely to delete two vacatur sections;
   there was no change to the text that concerns us. See Handbook of the National
   Conference of Commissioners on Uniform State Laws and
   Proceedings of the Annual Conference 133–34, 152, 292 (1956).




                                               26
Case: 21-50960       Document: 00516551568             Page: 27      Date Filed: 11/18/2022




                                        No. 21-50960


   Considering this background, it seems reasonable to conclude that an appeal
   from an order compelling arbitration was to be allowed ultimately.
           When a revised UAA was being prepared in the late 1990’s, the draft-
   ers regarded “‘not adversely determined’ . . . [as] superfluous . . . [because
   when] a court ‘adversely determined’ in either type of proceeding [i.e., to
   compel or stay arbitration] that the arbitration agreement was invalid, then
   no valid arbitration hearing should be held.” 11 Thus, the phrase simply iden-
   tified the vacatur ground as one that could have blocked the arbitration, then
   noted that no court had yet accepted the argument. Consistent with this un-
   derstanding, the revised UAA approved in 2000 has an almost identical va-
   catur provision but with the “adverse determined” phrase removed: “there
   was no agreement to arbitrate, unless the person participated in the arbitra-
   tion proceedings without raising the objection” in a timely manner. 2000
   Unif. Arb. Act, § 23(a)(5), 7 U.L.A. 77 (2009). According to the 1997
   Comment, that also is all the 1956 language meant.
           Drafters of this 1956 provision were focused on vacatur when no court
   had compelled arbitration. Its intended relevance otherwise is not at all clear.




           11
              Revision of Unif. Arb. Act, Reporter’s Comment 76 (Nat’l Conf.
   of Comm’rs on Unif. State Laws, Draft Oct. 31, 1997), archived at
   https://www.uniformlaws.org/home. That Comment does not appear in the 2000 UAA
   itself — once the problematic phrase was deleted, no explanation of its perceived
   irrelevance was needed. There is a Comment with the new provision: “the right to
   challenge an award on this ground is conditioned upon the party who contests the validity
   of an arbitration agreement raising this objection no later than the beginning of the
   arbitration hearing.” 2000 Unif. Arb. Act § 23, Comment A.2, 7 U.L.A. 78 (2009).




                                              27
Case: 21-50960       Document: 00516551568             Page: 28      Date Filed: 11/18/2022




                                        No. 21-50960


                           4. UAA drafting committee chairman’s journal articles
           A useful interpretive source are law journal articles written by the
   chairman of the committee that drafted the UAA. The articles are especially
   learned commentary. An example of using learned commentary was a
   Supreme Court of Texas opinion that needed a definition for “agreement”
   in the TAA. See Rachal v. Reitz, 403 S.W.3d 840, 845 (Tex. 2013).
           The chairman of the UAA drafting committee was Professor Maynard
   E. Pirsig of the University of Minnesota School of Law; he was dean when
   the UAA drafting began but returned to teaching before it concluded.
   Maynard E. Pirsig, The New Uniform Arbitration Act, 11 Bus. Law. 44 n*
   (1956).      He wrote extensively on the UAA, starting even before its
   completion in 1956. 12 The Texas Supreme Court likely would consider the
   committee chairman’s explanations but not find them to be definitive.
           One of his many useful articles on the UAA is from 1957. Pirsig, Some
   Comments on Arbitration Legislation and the Uniform Act, 10 Vand. L. Rev.
   685 (1957). He grouped the problems that can arise about an agreement’s
   scope into three categories. The first was when it was plain that the dispute
   does not fall within the agreement; in that case, arbitration should be denied.
   Id. at 693. For the second, he gave the example of an arbitration agreement
   in an employment contract that applies to disputes about wages, but the
   contested issue concerns employee bonuses. Id. at 694. Instead of having a
   court initially decide whether bonuses are wages, the sole decision for the



           12
              Maynard E. Pirsig, Toward a Uniform Arbitration Act, 9 Arb. J. 115 (1954);
   Pirsig, The New Uniform Arbitration Act, 11 Bus. Law. 44 (1956); Pirsig, Some Comments
   on Arbitration Legislation and the Uniform Act, 10 Vand. L. Rev. 685 (1957); Pirsig, The
   Minnesota Uniform Arbitration Act and the Lincoln Mills Case, 42 Minn. L. Rev. 333
   (1958); Pirsig, Arbitrability under the Uniform Act, 19 Bus. Law. 763 (1964); Pirsig,
   Arbitrability and the Uniform Act, 19 Arb. J. 154 (1964) (same as the Bus. Law. article).




                                              28
Case: 21-50960        Document: 00516551568              Page: 29       Date Filed: 11/18/2022




                                          No. 21-50960


   court would be: “Is there an agreement to arbitrate?” Id. If there is, then the
   arbitrator would get the issue of the scope of the agreement, subject to a later
   objection to the award “that the arbitrator went beyond his powers.” Id. at
   696. The third category concerns a different ambiguity in the agreement, and
   there too the question should be given to the arbitrator so long as there is an
   arbitration agreement. Id. at 694–95.
           In his final article, published in 1964, Pirsig explained that if “the
   arbitrability of a given dispute was reasonably in doubt, it should initially be
   passed upon by the arbitrator. His decision, however, should be subject to
   judicial review at the instance of an objecting party” in a motion to vacate. 13
   Pirsig, Arbitrability under the Uniform Act, 19 BUS. LAW. 763, 764 (1964).
   “Nothing is said in these provisions [for resolving a motion to compel] about
   the need for showing that the pending dispute falls within the agreement to
   arbitrate. Only an ‘agreement to arbitrate’ need be proved.” Id. In fact,
   when a motion to compel or stay arbitration is filed, “the only question open
   for judicial consideration should be, are there reasonable grounds shown for
   the position that the dispute is within the arbitration clause. If there are, then
   the question is for the arbitrator at this stage, subject to judicial review if the
   question is again raised on a motion to confirm or vacate the award.” Id. at 764–
   65 (emphasis added).



           13
              A 1958 article has a possibly divergent statement. Pirsig wrote that the objection
   “there was no agreement to arbitrate the subject matter in dispute . . . could have been the
   basis of a motion to compel or stay the arbitration. If such a motion was made and
   adjudicated, the point cannot be raised again on a motion to vacate the award.” Pirsig,
   Minnesota Uniform Arbitration Act, supra note 12 at 353–54 (emphasis added). In the same
   article, though, he wrote that the UAA “should limit the court's function on a motion to
   compel arbitration to determining ‘the existence of the agreement to arbitrate.’” Id. at 346.
   At most, then, Pirsig meant the existence of an agreement could not be disputed a second
   time. The scope of the agreement, however, as the 1964 Business Lawyer article we just
   quoted in the text makes clear, could be judicially reviewed after the arbitration.




                                                29
Case: 21-50960     Document: 00516551568            Page: 30    Date Filed: 11/18/2022




                                     No. 21-50960


          In summary, Pirsig wrote that the court on a motion to compel decides
   on the existence of an arbitration agreement and whether the claims could
   reasonably fall within its scope.      Difficult interpretive tasks about the
   agreement go to the arbitrator. Once a final award is made, the court can then
   decide whether the claims were actually within the arbitration clause. The
   no-arbitration-agreement vacatur ground is generally discussed in situations
   in which there were no pre-arbitration court proceedings.
          We inject a Texas caveat to all this. The Supreme Court of Texas
   requires that “a party seeking to compel arbitration must establish that a valid
   arbitration agreement exists and that the claims at issue fall within the scope of
   that agreement.” G.T. Leach Builders, LLC v. Sapphire V.P., 458 S.W.3d 502,
   524 (Tex. 2015) (citing Tex. Civ. Prac. & Rem. Code § 171.021(a))
   (emphasis added). The important point for us, though, is not how much
   needs to be done by a Texas court when compelling or staying arbitration.
   Instead, we are analyzing what cannot be undone by a Texas court after
   arbitration. Any limits on the grounds for vacatur come from the statute.
                         5. The FAA — vacatur grounds and appellate review
          A concurring opinion by a Texas Supreme Court justice considered it
   important that the meaning the court adopted for a TAA provision was
   consistent with the interpretation given to similar language in the FAA. East
   Tex. Salt Water, 307 S.W.3d at 276 (Willett, J. concurring). One party’s
   argument on how to interpret the TAA had been an invitation to “inject the
   disruption of needless inconsistency with the FAA. The Court is wise to
   decline.” Id. at 277. See also Nafta Traders, 339 S.W.3d at 97 (considering
   the FAA when interpreting a TAA provision). Thus, opinions concerning
   comparable questions under the FAA may provide useful answers.
          Resolving disputes under the FAA about enforcement of arbitration
   agreements involves two steps. See Kubala v. Supreme Prod. Servs., Inc., 830




                                          30
Case: 21-50960     Document: 00516551568           Page: 31    Date Filed: 11/18/2022




                                    No. 21-50960


   F.3d 199, 202 (5th Cir. 2016). The court is first to decide if there is a valid,
   enforceable arbitration agreement. Id. That decision is for the court because
   the issue of contract validity is one of law. Id.; see also 9 U.S.C. § 2
   (arbitration agreements are enforceable “save upon such grounds as exist at
   law or in equity for the revocation of any contract,” with an irrelevant
   exception). The second step is to decide whether the claims being proposed
   for arbitration are within the terms of the agreement. See Kubala, 830 F.3d
   at 202. Though usually that question also is to be answered by the court, the
   agreement itself may validly assign the second issue to the arbitrators. See id.
          This FAA’s distinction between existence and scope of arbitration
   agreements supports that whatever else the TAA (a)(4) vacatur provision
   means, it is referring simply to the existence of an agreement, while (a)(3)(A)
   on exceeding powers applies to all issues of its scope.
          The FAA also provides that awards should be vacated “where the
   arbitrators exceeded their powers.” 9 U.S.C. § 10(a)(4). This court has held
   that “Section 10(a)(4) has been interpreted narrowly and allows vacatur of
   an award ‘[o]nly if the arbitrator acts outside the scope of his contractually
   delegated authority — issuing an award that simply reflects his own notions
   of economic justice rather than drawing its essence from the contract.’”
   Kemper Corp. Servs. v. Comput. Scis., 946 F.3d 817, 822 (5th Cir. 2020)
   (quoting Oxford Health Plans LLC v. Sutter, 569 U.S. 564, 569 (2013))
   (emphasis added).
          The arbitration agreement, therefore, is what defines the arbitrator’s
   powers under the FAA. The analysis of whether those powers have been
   exceeded must focus on the agreement. Texas caselaw supports that we
   should interpret the concept of arbitrators’ exceeding their powers under the
   TAA consistently, if possible, with the interpretation of the FAA.




                                          31
Case: 21-50960     Document: 00516551568           Page: 32   Date Filed: 11/18/2022




                                    No. 21-50960


          As to appellate review of allegedly errant orders to compel arbitration,
   the bankruptcy and district courts held that review had to be sought
   immediately or not at all. Quite differently, the Supreme Court of Texas has
   held that orders compelling arbitration under the FAA do not have to be
   contested immediately by mandamus. Perry Homes v. Cull, 258 S.W.3d 580,
   586 (Tex. 2008). The court held that such orders could be reviewed after
   arbitration; to hold otherwise would inundate the courts with “routine
   mandamus review of such orders,” thus “bogging down [arbitration] in
   preliminary appeals.” Id. The court relied in part on a section of the FAA
   that expressly barred interlocutory appeals from orders compelling
   arbitration. Id. (citing 9 U.S.C. § 16(b)(2) (barring such appeals except under
   28 U.S.C. § 1292(b)). The court then gave a “see also” reference to TAA
   Section 171.098, which provides for interlocutory appeal only of orders
   denying, not granting, motions to compel arbitration. Id. at 586 n.11. Though
   waiting until after the arbitration to seek appellate review may waste the
   parties’ resources, “parties may also waste resources appealing every referral
   when a quick arbitration might settle the matter.” Id. at 587.
          The next year, the court vacated a court of appeals’ grant of a writ of
   mandamus that had stopped an FAA arbitration. In re Gulf Expl., LLC, 289
   S.W.3d 836, 842–43 (Tex. 2009). “If a trial court compels arbitration when
   the parties have not agreed to it, that error can unquestionably be reviewed
   by final appeal.” Id. at 842. It explained Perry Homes this way: “Both federal
   and Texas statutes provide for vacating an arbitration award by final appeal if
   the arbitrators exceeded their powers. If appeal is an adequate remedy for an
   order compelling arbitration, mandamus must be denied.” Id. Significantly,
   the court said that “both the federal and state arbitration acts pointedly
   exclude immediate review of orders compelling arbitration,” and therefore
   mandamus review should be avoided. Id.




                                         32
Case: 21-50960     Document: 00516551568            Page: 33   Date Filed: 11/18/2022




                                     No. 21-50960


          A quite recent opinion by the Supreme Court of Texas concerning an
   order compelling arbitration was in the context of a state statute for enforcing
   agreements to arbitrate divorce and child custody disputes. In re Ayad, ---
   S.W.3d ----2022 WL 4393012 (Tex. Sept. 23, 2022) (applying TEX. FAM.
   CODE §§ 6.601(a), 153.0071(a)). One spouse argued the agreement was
   unenforceable, but a trial court compelled arbitration. Id. at *2–3. Citing In
   re Gulf as one of its authorities, the court stated it had “long held that an
   adequate remedy for a trial court’s error in compelling the parties to arbitrate
   is available through an eventual appeal from a final judgment enforcing an
   arbitration award.” Id. at *4. It is at least suggestive that the state’s highest
   court would make so categorical a statement about the usual rule and rely on
   an FAA decision when explaining Texas procedures.              Mandamus was
   granted in the case, though, because the trial court “did not follow a statutory
   command — unique to the divorce context — that it try issues of validity and
   enforceability prior to ordering arbitration.” Id.
          When the court made these broad statements in Ayad and Gulf
   Exploration about post-arbitration review of orders compelling arbitration,
   there was no carve-out for orders under the TAA. It is a telling omission. It
   means that, even though there is no FAA provision comparable to the “no
   arbitration agreement” and “not adversely determined” TAA provision, the
   Texas high court has stated that postponed review of the order compelling
   arbitration is available under both acts. It is unwarranted to place on the
   rarely interpreted and confusingly phrased (a)(4) vacatur provision the entire
   weight of an outcome-altering departure from the procedure the Texas high
   court has applied to the FAA and suggested applies to the TAA.
          Of considerable importance to whether we should declare such a
   departure, “Texas courts applying the FAA follow Texas rather than federal
   procedure.” In re Palacios, 221 S.W.3d 564, 565 (Tex. 2006) (citing Jack B.
   Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992)). Further, “it is



                                          33
Case: 21-50960     Document: 00516551568           Page: 34   Date Filed: 11/18/2022




                                    No. 21-50960


   important for federal and state law to be as consistent as possible in this
   area.” Id. (quotation marks and citation omitted). Therefore, when the Texas
   high court explains procedures to be followed in state court for the FAA, it is
   generally explaining the procedure for the TAA, too. These opinions on the
   FAA explain that the highest court in Texas, for reasons of judicial economy
   equally applicable to the TAA, disfavors review by a writ of mandamus of
   orders compelling arbitration. Appellate review can await entry of an award.
          One court’s contrary view was cited by the bankruptcy court. A Texas
   court of appeals held that a party “should have” sought a writ of mandamus
   after the trial court compelled arbitration under the TAA; raising that claim
   after arbitration was untimely. Gumble v. Grand Homes 2000, L.P., 334
   S.W.3d 1, 4 (Tex. App.—Dallas, 2007). In support, the court cited three
   opinions holding that a writ of mandamus is the only procedure for immediate
   review of a motion to compel arbitration. Id. (citing Freis v. Canales, 877
   S.W.2d 283, 284 (Tex. 1994); Mohamed v. Auto Nation USA Corp., 89 S.W.3d
   830, 834, 838–39 (Tex. App.—Houston [1st Dist.] 2002, no pet.); In re Godt,
   28 S.W.3d 732, 738–40 (Tex. App.—Corpus Christi-Edinburg, 2000, orig.
   proceeding)). None of those three, though, addressed whether the order
   compelling arbitration could also be challenged on a motion to vacate. As far
   as we can tell, Gumble stands alone in holding that mandamus must be sought.
          We also reiterate the appellate review allowed by the TAA. Appeal is
   permitted from orders that grant a stay or refuse to compel arbitration but
   not from their opposites. See Perry Homes, 258 S.W. 3d at 586 n.11 (citing §
   171.098). Different treatment of the different orders is logical. Staying the
   arbitration or refusing to order its commencement are final because they
   prevent arbitration, while refusing to stay or compelling an arbitration are
   interlocutory since other proceedings follow and an appeal can follow those.
   Resolving claims without seriatim involvements by a court was a goal for this
   uniform act. See 1956 Unif. Arb. Act, 7 U.L.A. 100, Pref. Note (2009).



                                         34
Case: 21-50960     Document: 00516551568               Page: 35   Date Filed: 11/18/2022




                                        No. 21-50960


   Allowing a party to wait until arbitration has concluded to seek review of an
   order compelling arbitration is consistent with that goal.
          Prohibiting the appeal of an interlocutory order and also making it
   unreviewable after final judgment would be an unusually restrictive
   combination. We conclude that the TAA does not create that dual obstacle
   at least when the issue is whether a particular claim was subject to arbitration.
   A writ of mandamus is not required; a later motion to vacate is a remedy.
                 D. Proper vacatur provisions for the Amberson claims
          With the foregoing analysis of the TAA in hand, we examine
   Amberson’s two vacatur arguments, one on the absence of an alter ego
   relation, the other on whether the Cannon Grove claim was arbitrable.
          The arbitrator made fact findings regarding alter ego. Additionally,
   even though he determined that he had no authority to resolve whether the
   Cannon Grove claims were arbitrable, the arbitrator made fact findings
   relevant to that argument.       Fact findings by an arbitrator are nearly
   unassailable. For example, the grounds for vacatur in the TAA do not include
   any related to the strength of the evidence to support the award other than if
   the arbitrator refused to allow introduction of “material evidence.” §
   171.088(a)(3)(C). The Texas Supreme Court has referred to “judicial review
   of an arbitration award [as] extraordinarily narrow.” East Tex. Salt Water,
   307 S.W.3d at 271. We conclude that the arbitrator’s fact-findings relevant
   to whether the Cannon Grove claim was subject to the arbitration agreement,
   a claim he did not resolve, are still entitled to substantial deference.
                         1. Alter ego
          When analyzing whether a non-signatory can be forced to arbitrate,
   the Texas Supreme Court applied Fifth Circuit precedents. In re Kellogg
   Brown & Root, Inc., 166 S.W.3d 732, 739 (Tex. 2005). Concluding that it was




                                            35
Case: 21-50960     Document: 00516551568           Page: 36   Date Filed: 11/18/2022




                                    No. 21-50960


   important “for federal and state law to be as consistent as possible in this
   area, because federal and state courts have concurrent jurisdiction to enforce
   the FAA,” it used “persuasive and well-reasoned federal precedent” to
   determine state law on the question. Id. Though the specific determinations
   were as to the FAA, we conclude the Texas court would continue its pursuit
   of consistency and apply the same reasoning to the TAA.
          The concept of alter ego is one of the theories “arising out of common
   principles of contract and agency law” that would bind a non-signatory to an
   arbitration agreement. Id. That is the only theory argued in this case.
   Determining an alter ego relation is highly fact-based. Bridas S.A.P.I.C. v.
   Gov’t of Turkmenistan, 345 F.3d 347, 359 (5th Cir. 2003). In making the
   decision as to corporations, we explained that an alter ego relation would be
   shown “if (1) the owner exercised complete control over the corporation with
   respect to the transaction at issue and (2) such control was used to commit a
   fraud or wrong that injured the party seeking to pierce the veil.” Id.
   Comparable analysis applies here both as to the law firm and as to ANR
   concerning whether they are Amberson’s alter ego.
          The arbitrator gave these reasons for holding that Amberson’s law
   firm was Amberson’s alter ego:
          (1) Amberson is the sole owner and decision maker of the Firm
          and thus has a financial interest in the Firm and controls its
          operations; (2) Amberson used the firm and both its operating
          and IOLTA account to pay and subsidize personal expenses . .
          . such that there is a unity of interests between the Firm and
          Amberson; (3) Amberson caused the Firm to be used for the
          purpose of perpetrating and did perpetrate an actual fraud on
          the McAllen Parties primarily for his direct personal benefit;
          and (4) given that Amberson has indicated that the Firm likely
          cannot pay . . . the amounts awarded herein, it equitably would
          be a manifest injustice if on this record the McAllen Parties




                                        36
Case: 21-50960     Document: 00516551568           Page: 37    Date Filed: 11/18/2022




                                    No. 21-50960


          were left with an uncollectible Award or resulting judgment
          against the Firm.
          The arbitrator then made these findings about ANR as an alter ego:
          [ANR] was formed for the sole purpose of receiving a
          $4,500,000.00 loan from McAllen in order to purchase the 90%
          interest in Cannon Grove . . . . Amberson is the sole owner of
          ANR. Amberson provided $500.00 to open up a bank account
          for ANR. That is the only capital Amberson has provided to
          ANR. This inadequate capitalization for ANR, coupled with
          Amberson's total control of ANR, establishes a unity of interest
          between Amberson and ANR. Whether or not Amberson
          initially created ANR for the purpose of perpetrating a fraud,
          ANR ultimately was used for such purpose in connection with
          Amberson's argument that the $4,500,000.00 amount
          McAllen paid Amberson’s wholly-owned entity ANR was for
          a gift and was not a loan, which would be for the direct personal
          benefit of Amberson. Finally, it would be manifestly unjust not
          to hold Amberson personally liable for ANR's actions.
          The arbitrator held that both the law firm and ANR were Amberson’s
   alter egos, making Amberson personally liable for any award granted the
   McAllen Parties against the firm or ANR. The bankruptcy and district courts
   both agreed.
          The issue, then, is whether an arbitration agreement existed, i.e., was
   one enforceable, as to Amberson, individually. Does this mean we no longer
   can avoid resolving whether a barrier to review arises from the proviso in
   Section 171.088(a)(4) that the issue of the existence of an agreement “was
   not adversely determined in a proceeding” to compel or stay arbitration? It
   does not. The arbitrator’s decision on the issue of alter ego must stand,
   making our authority to review of no consequence. We explain.
          The Texas high court has held that under the FAA, whether a non-
   signatory is bound by an arbitration agreement is an issue for the court, absent




                                         37
Case: 21-50960     Document: 00516551568           Page: 38   Date Filed: 11/18/2022




                                    No. 21-50960


   the agreement’s clearly giving the task to the arbitrator. In re Weekley Homes,
   L.P., 180 S.W.3d 127, 130 (Tex. 2005). The agreement here was silent.
   Texas applies its own procedural rules to the FAA. Id. Thus, we consider
   Weekley Homes equally applicable to the TAA. A trial court’s findings on
   whether an arbitration agreement exists among specific parties are entitled to
   deference. Aerotek, Inc. v. Boyd, 624 S.W.3d 199, 204 (Tex. 2021). The
   bankruptcy court here incorporated the arbitrator’s ruling and thus his fact-
   findings into its own judgment, and we have quoted the findings above. The
   district court affirmed. Amberson offers little in opposition.
          We will not disturb the express findings and the conclusions drawn
   from them that began with the arbitrator and were sustained by the two
   federal courts that have already reviewed those findings, that the Amberson
   law firm and ANR are Amberson’s alter ego. Therefore, Amberson himself
   is obligated to arbitrate any claim that the agreement validly covers.
          Therefore, even if Section 171.088(a)(4) bars reconsidering whether
   an enforceable agreement exists if an order compelling arbitration rejected
   the argument, the result here would not change. We continue to abstain from
   deciding on the meaning of that vacatur provision.
                        2. Scope of the agreement.
          A separate question is whether the arbitration agreements governing
   the Amberson law firm’s work for McAllen apply to the Cannon Grove
   claims. If they do, then Amberson was validly required to arbitrate them.
          We earlier examined the plain language of the vacatur provision for
   arbitrators’ exceeding their powers.       See § 171.088(a)(3)(A).       We also
   examined Texas caselaw, caselaw from other states adopting the uniform act,
   journal articles, and interpretations of the FAA, to help understand the
   alternative (a)(4) provision. Based on all that, we hold that the vacatur




                                         38
Case: 21-50960      Document: 00516551568            Page: 39    Date Filed: 11/18/2022




                                      No. 21-50960


   provision for arbitrators’ exceeding their powers is the one that applies to the
   argument that the scope of the agreement did not reach a particular claim.
          The only determination so far as to whether the agreement applied to
   the Cannon Grove claim was by the Hidalgo County District Court when it
   compelled arbitration. That court provided no analysis. The arbitrator later
   stated he “made no decision” on arbitrability because the court had already
   ordered arbitration of all claims. The bankruptcy and district courts each
   held that the issue was foreclosed because review of an order compelling
   arbitration could only be sought through mandamus. We have explained our
   disagreement about the necessity of pursuing mandamus. We have the
   authority, though, to affirm on any basis supported by the record. Walker v.
   Beaumont Indep. Sch. Dist., 938 F.3d 724, 734 (5th Cir. 2019). The parties on
   appeal have briefed the merits of the arbitrability issue. As a matter of judicial
   economy, we will examine the record for whether the application of the
   arbitration agreement to the Cannon Grove claim is clear.
          Under Texas law, a claim is within the scope of an arbitration
   agreement “if the facts alleged ‘touch matters’ that are covered by, have a
   ‘significant relationship’ to, are ‘inextricably enmeshed’ with, or are
   ‘factually intertwined’ with the contract that contains the arbitration
   agreement.” In re Bath Junkie Franchise, Inc., 246 S.W.3d 356, 366 (Tex.
   App. — Beaumont 2008) (quoting Pennzoil Co. v. Arnold Oil Co., 30 S.W.3d
   494, 498 (Tex. App. — San Antonio 2000, orig. proceeding). For a claim
   “to come within the scope of the arbitration provision, a party's allegations
   need only be factually intertwined with arbitrable claims or otherwise touch
   upon the subject matter of the agreement containing the arbitration
   provision.” Id. Perhaps put even more insistently, Texas courts are to find
   that a claim falls within the scope of the arbitration agreement “unless it can
   be said with positive assurance that an arbitration clause is not susceptible of an
   interpretation which would cover the dispute at issue.” Prudential Sec. Inc.



                                           39
Case: 21-50960     Document: 00516551568           Page: 40    Date Filed: 11/18/2022




                                    No. 21-50960


   v. Marshall, 909 S.W.2d 896, 899 (Tex. 1995) (quoting Neal v. Hardee's Food
   Sys., Inc., 918 F.2d 34, 37 (5th Cir.1990) (emphasis in original).
          In brief, in the Cannon Grove transaction, Amberson borrowed
   $4,500,000 from McAllen in 2009 to purchase a 90% interest in that
   property, but in 2014 he claimed the money had been a gift. The question is
   whether that dispute is intertwined with the rest of the arbitration.
          There is no dispute that Amberson misappropriated funds from
   McAllen during the course of the years-long Forest Oil litigation. Claims for
   recovery of those funds clearly were arbitrable. One of the events discussed
   by the arbitrator occurred in 2012 when McAllen satisfied a $2,000,000 loan
   made by First Community Bank to Amberson’s law firm. Amberson falsely
   informed McAllen that the loan had been for Forest Oil litigation expenses.
   It is undisputed that McAllen borrowed the $2,000,000 from Bank of
   America, using Cannon Grove as collateral. The arbitrator found Amberson
   had obtained other financial assistance from McAllen, including a pledge of
   over $2,000,000 in 2011 as collateral in order for Amberson to get a different
   bank loan, again by misrepresenting the money was needed for the litigation.
          This brief factual summary reveals that Amberson received
   substantial funds from McAllen by falsely claiming they were for the Forest
   Oil litigation. McAllen’s payments ostensibly for the litigation were used for
   other purposes. Cannon Grove itself was key to one of the improper
   payments. We see no basis for treating each of Amberson’s fraudulent
   interactions with McAllen as isolated events. Amberson improperly obtained
   or retained money from McAllen, using different stratagems at different
   times, falsely identifying their purpose and their necessity. Also relevant is
   that the arbitrator held that Amberson individually, his law firm, and ANR
   formed a civil conspiracy to misappropriate McAllen’s funds. Refusing to




                                         40
Case: 21-50960     Document: 00516551568           Page: 41   Date Filed: 11/18/2022




                                    No. 21-50960


   return the Cannon Grove money was one act of misappropriation that
   benefitted those conspirators.
          We conclude that the facts of the Cannon Grove claim “‘touch
   matters’ that are covered by, have a ‘significant relationship’ to, are
   ‘inextricably enmeshed’ with, or are ‘factually intertwined’ with the contract
   that contains the arbitration agreement,” which makes them arbitrable. In re
   Bath Junkie Franchise, 246 S.W.3d at 366. Put differently, it cannot be said
   “with positive assurance” that this “arbitration clause is not susceptible of
   an interpretation which would cover the dispute at issue.” Prudential
   Securities, 909 S.W.2d at 899. The arbitration agreement for the Forest Oil
   litigation was properly applied to the Cannon Grove claim too.
          III. Conclusions
          Interpreting the TAA to prohibit renewing the argument, post-
   arbitration, that a claim was outside the scope of an arbitration agreement
   finds almost no support in Texas caselaw, in clear text in the TAA, in caselaw
   from other UAA jurisdictions, in the UAA’s Prefatory Note, in the drafting
   committee chairman’s scholarly writings, in the explicit listing in the TAA of
   what could be appealed prior to arbitration and implicitly what should wait
   until after, in procedures in Texas for the FAA, and in the general right to
   challenge interlocutory orders after final judgment. We hold that the TAA
   allows a party to renew arguments in a motion to vacate that were rejected
   prior to arbitration about the scope of the arbitration agreement.
          We also hold that arbitrators exceed their powers under the TAA
   when they decide a claim that is outside the scope of the parties’ agreement.
   Consequently, Amberson was entitled under Section 171.088(a)(3)(A) to
   have the argument considered that the arbitrator had exceeded his powers in
   resolving the Cannon Grove claim. We do not reverse because we were able
   to conduct that analysis based on the record before us. There was no error in




                                         41
Case: 21-50960     Document: 00516551568           Page: 42   Date Filed: 11/18/2022




                                    No. 21-50960


   arbitrating the Cannon Grove dispute. Moreover, Amberson individually
   was subject to the arbitration because ANR and the Amberson law firm are
   each Amberson’s alter ego.
          As to Section 171.088(a)(4), regardless of the meaning of “the issue
   was not adversely determined in a proceeding” to compel or stay the
   arbitration, what matters is we have found no opinion for a court from Texas
   or elsewhere, no learned commentary, or anything else that concludes it bars
   determining the scope of the arbitration agreement after an award is made.
   Indeed, of all its possible meanings, that may be the least likely. This oddly
   worded subsection is rarely discussed in judicial opinions. In the 2000 UAA,
   the problematic proviso was deleted.
          AFFIRMED.




                                          42
Case: 21-50960     Document: 00516551568           Page: 43   Date Filed: 11/18/2022




                                    No. 21-50960


   Edith H. Jones, Circuit Judge, concurring:
          Judge Southwick’s scholarly opinion illuminates the peculiarities of
   the Texas Arbitration Act in a way that will be useful to the bench and bar. I
   concur with much of what he has written. In particular, I agree that pre-
   arbitration mandamus in state court was not the sole vehicle by which
   Amberson could challenge the existence and scope of the parties’ arbitration
   agreements. I agree that Section 171.088(a)(3)(A) furnishes the proper basis
   for analysis of Amberson’s arguments in this case, and that under the facts
   found by the arbitrator, Amberson did not have a valid challenge to the
   agreement’s existence pursuant to Section 171.088(a)(4). And I agree that
   Amberson was the alter ego of his law firm and ANR and that the Cannon
   Grove transactions were inextricably intertwined with the Forest Oil fee
   arbitration agreement. Thus, the judgment of the district and bankruptcy
   courts is correctly affirmed.




                                        43
Case: 21-50960     Document: 00516551568           Page: 44   Date Filed: 11/18/2022




                                    No. 21-50960


   Andrew S. Oldham, Circuit Judge, concurring in the judgment:
          I would decide this case under Texas Civil Practice and Remedies
   Code § 171.088(a)(4). It provides for vacatur of an arbitration award if “there
   was no agreement to arbitrate, the issue was not adversely determined in a
   proceeding under Subchapter B, and the party did not participate in the
   arbitration hearing without raising the objection.” Ibid. This text is most
   naturally read to authorize vacatur where “there was no agreement to
   arbitrate [the claim at issue].” Here there was such an agreement, and that
   “issue” was “adversely determined” against Amberson by a Texas state
   court. That’s the end of this case in my estimation.
          I don’t understand the relevance of § 171.008(a)(3)(A)’s reference to
   arbitrators who “exceed their powers.” I would not, as the majority does,
   construe (a)(3)(A) to extend to disputes over the “scope” of an arbitration
   agreement while limiting (a)(4) to disputes over the “existence” of such an
   agreement. In my view, both “scope” and “existence” questions fit
   comfortably within (a)(4).
          It’s also important, in my view, that Texas’s courts have applied
   § 171.088(a)(4) even where the party fighting an arbitration award raises
   “scope” questions. See Southwinds Express Construction, LLC v. D.H. Griffin
   of Texas, Inc., 513 S.W.3d 66, 84 (Tex. App.—Houston [14th Dist.] 2016, no
   pet.) (Frost, C.J., concurring) (explaining that applying § 171.088(a)(3)(A) to
   circumstances like those in issue here would render portions of §
   171.088(a)(4) “meaningless”); Kreit v. Brewer & Pritchard, P.C., 530 S.W.3d
   231, 241–43 (Tex. App.—Houston [14th Dist.] 2017, pet. denied) (applying
   § 171.088(a)(4) over (a)(3) where a party raised the “scope” question of
   whether persons were covered by an agreement).




                                         44